Citation Nr: 1313776	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine with weak lumbar muscles.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected degenerative disc disease of the lumbar spine with weak lumbar muscles.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to September 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted entitlement to service connection for degenerative disc disease of the lumbar spine with an evaluation of 10 percent effective April 11, 2006.  In a rating decision dated in June 2012, the RO granted entitlement to service connection for weak lumbar muscles, and assigned a noncompensable evaluation effective February 19, 2010.  Subsequently, in October 2012, the RO combined the issues of degenerative disc disease of the lumbar spine and weak lumbar muscles, and assigned a combined rating of 10 percent from April 11, 2006.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  A transcript of that proceeding is of record.

In February 2013, subsequent to the issuance of the last SSOC in December 2011, the Veteran submitted additional evidence to the Board that was not first considered by the RO.  The Veteran's representative provided a waiver of RO consideration of such evidence.  38 C.F.R. § 20.1304(c) (2012).

At the videoconference hearing, the Veteran raised the issues of entitlement to a TDIU based on his service-connected back disability and entitlement to a TDIU based on all of his service-connected disabilities.  A claim for a TDIU has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  

Thus, the issue of entitlement to a TDIU based on the service-connected back disability is properly before the Board.  

The issue of entitlement to a TDIU based on all of the Veteran's service-connected disabilities is referred to the AOJ for appropriate action.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims for an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine with weak lumbar muscles and entitlement to a TDIU due to the service-connected degenerative disc disease of the lumbar spine with weak lumbar muscles are decided. 

Initially, the Veteran testified in February 2013 that he has applied for disability benefits from the Social Security Administration based on disabilities including his service-connected back disability.  Pursuant to the duty to assist, these records must be requested.  See 38 C.F.R. § 3.159(c)(2) (2012); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has an obligation to secure Social Security Administration  records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

Further, the most recent VA examination to determine the degree of severity of the Veteran's service-connected degenerative disc disease of the lumbar spine with weak lumbar muscles was in November 2011.  During the February 2013 video conference hearing before the undersigned Veterans Law Judge, the Veteran testified that the November 2011 VA examination was performed on a day when his back was better than normal, and his back has gotten much worse since that examination. 

When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his degenerative disc disease of the lumbar spine with weak lumbar muscles.   Prior to scheduling any examination, the RO or the Appeals Management Center (AMC) should obtain and associate with the claims file or Virtual VA all outstanding treatment records pertinent to the issues on appeal, to specifically include any pertinent VA medical records not already in the claims file.

Finally, the Board notes that the Veteran contends that he is unable to hold a job due to service-connected back disability.  Accordingly, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  In addition, notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) should be provided concerning the information and evidence necessary to substantiate a claim for a TDIU due to the service-connected degenerative disc disease of the lumbar spine with weak lumbar muscles. 

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or the AMC should send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU due to the service-connected degenerative disc disease of the lumbar spine with weak lumbar muscles, and the respective duties of VA and the Veteran in obtaining evidence.  In addition, the Veteran should be provided and requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  The RO or the AMC should request the Veteran to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder or Virtual VA, pertaining to treatment or evaluation of his degenerative disc disease of the lumbar spine with weak lumbar muscles during the period of this claim.

3.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already of record.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

4.  The RO or the AMC should request from the Social Security Administration a copy of its decision awarding the Veteran disability benefits and of the record upon which the decision was based.

5.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected degenerative disc disease of the lumbar spine with weak lumbar muscles.  The claims folder and any pertinent evidence in Virtual VA not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected degenerative disc disease of the lumbar spine with weak lumbar muscles on his ability to work.

The supporting rationale for all opinions expressed must be provided.

6.  The RO or the AMC should also undertake any other development it determines to be warranted. 

7.  Then, the RO or the AMC should again review the record and re-adjudicate the claim, to include consideration of entitlement to a TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

